                                          Case 3:21-cv-01444-WHO Document 13 Filed 04/16/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SAMUEL LOVE,
                                   7                                                       Case No. 21-cv-01444-WHO
                                                        Plaintiff,
                                   8
                                                 v.                                        ORDER OF DISMISSAL
                                   9
                                         YOUNTVILLE HOSPITALITY, LLC,                      Re: Dkt. No. 12
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the Joint Stipulation of Dismissal, IT IS HEREBY ORDERED that this case

                                  14   is dismissed with prejudice. The Clerk shall close the case.

                                  15

                                  16   Dated: April 16, 2021

                                  17                                                   ______________________________________
                                                                                       WILLIAM H. ORRICK
                                  18                                                   United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
